Citation Nr: 1616692	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  12-12 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to December 1970.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision by the RO in St. Petersburg, Florida, that in pertinent part, denied service connection for bilateral hearing loss, a lumbar spine disability, and bilateral knee disabilities.

A personal hearing was held in February 2016 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

Additional evidence was received from the Veteran in February 2016.  As the Veteran has waived initial RO review of this evidence, the Board will consider it.  38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  The evidence is approximately evenly balanced as to whether the Veteran's bilateral hearing loss disability is related to in-service acoustic trauma.

2.  The preponderance of the competent and credible evidence does not show that the Veteran's current back disability manifested during active service.  Nor does the evidence show that arthritis of the back was manifested to a compensable degree within the first post-service year, or is otherwise related to service.

3.  The preponderance of the competent and credible evidence does not show that the Veteran's current left knee disability manifested during active service.  Nor does the evidence show that arthritis of the left knee was manifested to a compensable degree within the first post-service year, or is otherwise related to service.

4.  The preponderance of the competent and credible evidence does not show that the Veteran's current right knee disability manifested during active service. Nor does the evidence show that arthritis of the right knee was manifested to a compensable degree within the first post-service year, or is otherwise related to service.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, bilateral hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

2.  A low back disability was not incurred in or aggravated in military service, and may not be presumed to have been so incurred or aggravated. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).
 
3.  A left knee disability was not incurred in or aggravated in military service, and may not be presumed to have been so incurred or aggravated. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

4.  A right knee disability was not incurred in or aggravated in military service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the hearing loss claim, the Board finds that the RO has substantially satisfied the duties to notify and assist.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with this issue given the fully favorable nature of the Board's decision as to this issue.

The RO provided the appellant pre-adjudication notice by a letter dated in November 2009.  The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency determination).

With regard to the claims for service connection for disabilities of the back and knees, VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has submitted lay statements and testimony in support of his claims.  VA has obtained service treatment records (STRs), service personnel records, VA and private medical records, records from the Social Security Administration (SSA), assisted the appellant in obtaining evidence, afforded the appellant physical examinations, and obtained a medical opinion as to the etiology of the claimed back and left knee disabilities.  The Veteran testified that his private medical records dated soon after service are unavailable.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

The Board finds that the February 2010 VA examinations are adequate and probative for VA purposes because the examiners relied on sufficient facts and data, considered the Veteran's history of injury during service, provided a rationale for the opinions rendered, and there is no reason to believe that the examiner did not reliably apply scientific principles to the facts and data. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

As discussed below, there is no competent evidence suggesting that the Veteran's current right knee disability may be associated with service.  He has not provided any information concerning the existence of medical evidence that could support his claim.  The Board finds that his assertions of a right knee injury in service are not credible.  Accordingly, in the absence of competent evidence of a current disability that may possibly be related to service, a VA medical examination is not warranted at this time.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam); Walker v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination.) 

At this time, the Board also notes that it is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  However, as discussed above, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate this appeal.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the February 2016 Board hearing.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.

Governing Law and Regulations

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d). 

Certain diseases like arthritis and sensorineural hearing loss and other organic diseases of the nervous system are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).  Sensorineural hearing loss, as an organic disease of the nervous system, and arthritis are considered listed in C.F.R. § 3.309(a).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection may only be awarded to an applicant who has disability existing on the date of application, not for past disability.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)); but see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Bilateral Hearing Loss

The Veteran contends that during service, he was routinely exposed to acoustic trauma as a heavy vehicle driver, and had no hearing protection during service in Thailand and Vietnam, when he also experienced mortar attacks with associated ringing in his ears.  He said that after service, he was a long-distance truck driver and was not exposed to acoustic trauma.  See his December 2009 statement (received in April 2010), and February 2016 hearing testimony.

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz  is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA compensation purposes (i.e., under 38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155 (1993).  To establish entitlement to service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, including at time of separation, although a hearing loss disability by these standards must be currently present, and service connection is possible if this current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The results of the Veteran's February 2010 VA audiological compensation examination confirm he has sufficient hearing loss in each ear to be considered a ratable disability according to the requirements of 38 C.F.R. § 3.385.  The question remaining is whether his current bilateral hearing loss disability is related to his active service.

Service treatment records reflect that no abnormalities were noted with regard to the ears on service entrance examination in February 1968.  Audiometric testing on enlistment medical examination revealed right ear decibel thresholds of -5, -5, -5, 5, and -5, and left ear decibel thresholds of -5, -5, 5, 5, and 5, at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz.  On separation examination in October 1970, the Veteran's ears were listed as normal.  Audiometric testing on separation examination revealed right ear decibel thresholds of 5, 5, 5 and 15, and left ear decibel thresholds of 10, 5, 5, and 5 at the respective frequencies of 500, 1000, 2000, and 4000 hertz.  In an October 1970 report of medical history, the Veteran denied a history of hearing loss.  The reviewing examiner noted that he had no problems.

On VA compensation examination in February 2010, audiometric testing on revealed right ear decibel thresholds of 21, 25, 25, 45 and 55, and left ear decibel thresholds of 21, 19, 19, 35, and 44, at the respective frequencies of  500, 1000, 2000, 3000, and 4000 hertz.  The examiner indicated that speech recognition test results were too unreliable to score, and that only the puretone test results should be used for rating purposes.  She indicated that the Veteran had to be reinstructed many times for the puretone testing, and initially gave elevated responses.  The examiner diagnosed high frequency bilateral sensorineural hearing loss, and suspected some functional overlay in the high frequencies.  She also diagnosed bilateral subjective tinnitus.  

The VA examiner indicated that the Veteran's active duty service treatment records did not show hearing loss by VA standards, or complaints of tinnitus.  She also considered a September 2005 Institute of Medicine (IOM) Report on Noise and Military Service, as well as other medical resources.  She indicated that her opinion was reached after reviewing the Veteran's claims file, his reported audiological noise and medical history, and today's audiogram.  She opined that it is less likely as not (less than 50/50 probability) that his bilateral hearing loss is caused by or a result of military noise exposure, and that it is at least as likely as not (50/50 probability) that his tinnitus is caused by or a result of military noise exposure.  Her rationale supporting the negative opinion regarding hearing loss was that normal hearing was shown in both ears on the separation audiogram, albeit with threshold shifts indicated.  She noted that the Institute of Medicine study stated that there was no scientific evidence to support delayed onset of noise-induced hearing loss.  She noted that acoustic trauma in the military had been conceded, that the Veteran reported noticing tinnitus in the 1970s, and that the Institute of Medicine concluded that noise exposure can cause tinnitus.  She also opined that the Veteran's tinnitus was as likely as not a symptom associated with the hearing loss.

Service connection was established for tinnitus in a March 2010 rating decision.

With regard to his hearing loss claim, in an April 2010 notice of disagreement, the Veteran said that his service separation physical was a "cattle call," and he was merely asked if he could hear the medic speaking to him.  He said he suffered acoustic trauma in service, and that after service, as a truck driver, he was not exposed to noise at a similar level.  In a May 2012 substantive appeal, the Veteran said he did not have a hearing test or exit physical at examination at the time of his separation from service.  He asserted that he had acoustic trauma during service but not afterward.

Private medical records dated in December 2012 from Suncoast ENT reflect that the Veteran has bilateral sensorineural hearing loss and tinnitus, with excellent speech discrimination.  By a letter dated in December 2012, K.J.D., MD stated that the Veteran reported that he had ongoing hearing loss and tinnitus since service.  Dr. D. noted that he reviewed the Veteran's service personnel records but not his service treatment records, and referenced an IOM report dated in 2006 regarding noise and military service.  He indicated that a slight noise-induced hearing loss of 20 to 30 decibels of hearing loss incurred as a young adult combined with a similar amount of hearing loss associated with aging alone can become a moderate hearing loss of 40 to 50 decibels of hearing loss at an age of 50 or 60 years.  He stated that noise levels associated with hearing loss are also likely to be associated with tinnitus.  Based on his examination, the IOM report, and VA documentation, Dr. D. opined that it is at least as likely as not that the Veteran's bilateral hearing loss and tinnitus were caused by, the result of, or aggravated by his military noise exposure.

At his February 2016 Board hearing, the Veteran reiterated many of his assertions.  He said he was exposed to noise from weapons fire, and that although he had an exit examination at separation from service, it was very minor.  He said he was not told that he could file a claim with VA until many years after service.  He testified that he knew he had hearing problems in service, but was told by medics that it would go away in time.  He asserted that his February 2010 VA audiological examination was inadequate, as the examiner was nasty to him, and he could not hear the sounds during the test.

After a review of all of the evidence of record, including the Veteran's lay statements and testimony, the Board finds that his military service is consistent with noise exposure.

There are two probative medical opinions as to the dispositive question of whether there is a relationship between the Veteran's current bilateral hearing loss and his acoustic trauma in service.  Dr. D.'s positive opinion is based primarily on the Veteran's report of noise exposure in service with ongoing hearing loss since then, as well as on relevant medical authority.  The probative value of his competent medical opinion is reduced by the fact that he did not review the Veteran's service treatment records, including his audiometric testing at separation.  The February 2010 VA examiner found that the current bilateral hearing loss was not likely related to noise exposure in service, and based her opinion partly on the fact that he had normal hearing in both ears on the separation audiogram.  However, the examiner did link his current tinnitus to in-service noise exposure, and moreover, found that his tinnitus was likely a symptom of his hearing loss.  

Additional evidence in support of this claim includes the Veteran's competent, credible statements and testimony to the effect that he experienced a decrease in hearing acuity at the time of his in-service acoustic trauma and that it persisted until the present, showing continuity of hearing loss symptoms.  38 C.F.R. §§  3.303(b), 3.309(a) (2015); see also Walker, supra.

The mandate to accord the appellant the benefit of the doubt is triggered when 
the evidence has reached a stage of balance.  The VA examiner indicated that there was a threshold shift in the Veteran's auditory thresholds during service, although a hearing loss disability by VA standards was not shown at the service separation examination.  Given the Veteran's current bilateral loss, the lay statements regarding continuity of symptomatology, conceded in-service noise exposure, and the conflicting medical opinions, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current bilateral hearing loss is related to his service.  Accordingly, the benefit of the doubt rule will be applied, and service connection for bilateral hearing loss is granted.  38 U.S.C.A. § 1110, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303, 3.385 (2015).


Back and Knee Disabilities

The Veteran contends that he has current back and bilateral knee disabilities due to injuries incurred after he fell off a truck in service.

The Veteran contends that on one occasion during service in Southeast Asia, he fell when he was strapping a tank onto a 10-ton vehicle.  He said he fell backwards from the truck to the ground (a distance of approximately eight to ten feet), hurting his knees, shoulders, and low back.  He said the force of the fall knocked the wind out of him, that medics saw this event and assisted him, and he was bruised for a week or two.  He said he was given a pain reliever.  He stated that he had problems with these conditions for many years, but as he got older,  they became more bothersome with stiffness and pain.  See his December 2009 statement (received in April 2010).

The medical evidence reflects that the Veteran has current degenerative joint disease of both knees, and degenerative spondylosis of the lumbar spine.  See October 2009 VA X-ray studies of the knees, and the report of February 2010 VA examination.  The dispositive issue in this case is whether or not these current disabilities are attributable to his military service.

Service treatment records reflect that no pertinent abnormalities were noted on service entrance examination in February 1968.  In February 1968, the Veteran complained of a chest cold, and back complaints.  On examination, there were no spasms or tenderness.  A few days later, he was diagnosed with an upper respiratory infection.  In December 1968 (within his first year of military service), the Veteran complained of chronic back and stomach pain for the past three years; the diagnosis was muscle spasm and periodic gastritis.  Ten days later, he was diagnosed with low back strain.  In July 1970, the Veteran complained of sore muscles, and reported a lot of lifting the previous day, and loading a 21/2 -ton truck 2 days ago.  On examination, there was soreness on right side of his back.  

In an October 1970 report of medical history, the Veteran denied a history of arthritis, rheumatism, bone, joint or other deformity, back trouble of any kind, and denied a "trick" or locked knee.  The reviewing examiner noted that he had no problems.  On separation examination in October 1970, the Veteran's spine, musculoskeletal system, and lower extremities were listed as normal.

Post-service medical records are negative for complaints, treatment, or diagnosis of back or knee disabilities for decades after service.

A July 2007 SSA decision reflects that it found that the medical evidence revealed that the Veteran fell at work in January 2006 and injured his back, right knee and left shoulder, and that recent medical evidence showed degenerative changes in the knees and lumbar spine.  SSA determined that he became disabled in January 2006.  The Veteran's application for SSA benefits reflect that he reported injuring himself when he fell off the back of his trailer in January 2006.

Private medical records considered by SSA are on file.  A private medical record dated in January 2005 from D.L., D.O. reflects that the Veteran complained of severe low back pain and left lower extremity radiculopathy for about 15 years.  A February 2005 note from Dr. L. reflects that the MRI of his back did not show
much in the way of disk problems, only a little bit of degeneration noted into T12-L1 area. The diagnosis was left lower extremity radiculopathy with some mild degenerative disease seen into the T12-L1 area. The patient also has complaints of bilateral knee osteoarthritis.

Private medical records from S.S.M., MD dated in 2005 and 2006 reflect treatment for bilateral knee pain.  An August 2005 treatment note reflects that the Veteran had bilateral knee pain symptoms for years, worse on the left.  He said he also had mild chronic back pain.

Medical records obtained from SSA show treatment for back and knee pain after a fall at work in January 2006.  A January 2006 private medical record reflects that the Veteran reported that he was in the back of a truck, reached out and across to put a placard on the truck, felt a "pull" in his low back and lost his grip, fell and landed on his low back.  He complained of severe low back pain and right knee pain. A physician's note dated the same day reflects that the Veteran fell off the back of a truck.  The fall was about four feet, and he landed on his gluteal area, and hurt his right knee.  The diagnosis was a fracture at T10.

A February 2006 bone scintigraphy showed mild probable degenerative uptake in the bilateral knees, and probable degenerative uptake in the lower lumbar spine at L5-S1.  A February 2006 private magnetic resonance imaging (MRI) scan of the thoracic spine showed mild scoliotic curvature of the thoracic spine.  

Subsequent VA outpatient treatment records reflect that the Veteran's problem list includes chronic low back pain and osteoarthritis, and October 2009 X-ray studies show degenerative joint disease of both knees. 

A report of a September 2009 VA Agent Orange registry examination reflects that the Veteran reported a history of degenerative joint disease affecting his lower spine, shoulders, and knees.  He said that in 2006, he had an on-the-job injury and currently had low back pain.  The pertinent diagnosis was degenerative joint disease, multiple sites. 

In October 2009, the Veteran filed his original claim of service connection for disabilities of the low back and knees.

On VA knee compensation examination in February 2010, the examiner noted that the claims file was reviewed.  The Veteran reported that his left knee had bothered him since the mid-1970s, with minor aches and pains after exertion.  He denied serious trauma to the left knee.  The examiner noted that X-ray studies showed degenerative joint disease in both knees, and diagnosed degenerative joint disease and meniscal tear of the left knee.  The examiner opined that the Veteran's left knee disability was less likely as not (less than 50/50 probability) caused by or a result of any in-service event, injury or illness, including boils.  The rationale for this opinion was that skin boils do not cause degenerative joint disease, the service treatment records show no documentation of any serious knee trauma to the left knee, the separation examination was negative for any left knee symptoms or left knee diagnoses, and there was no documentation provided showing ongoing knee problems in the years after separation from service in 1970, and chronicity was not established.  The examiner opined that the medical evidence did not demonstrate a link between service and his current left knee disability.

On VA back compensation examination in February 2010, the Veteran reported that his back hurt in the late 1960s, and said he had intermittent back pain through the years.  He related that in the late 1990s, he was in a warehouse and sustained low back injury while lifting a drum.  He said he was evaluated and told it was a strain, and that this was a workers' compensation matter.  In 2006 he fell out of the back of a semi-trailer and sustained another low back injury, and he received a workers' compensation settlement.  Since then he had continued back pain. The examiner noted that an X-ray study showed degenerative disc disease with mild scoliosis, and diagnosed degenerative disc disease with scoliosis of the lumbar spine.  The examiner noted that service treatment records showed that he was seen for muscle spasm/strain in 1968, and his separation examination in 1970 was negative for any back diagnosis, and the Veteran denied back trouble at that time.  The examiner opined that the Veteran's degenerative spondylosis of the lumbar spine was less likely as not (less than 50/50 probability) caused by or a result of his in-service back event, injury or illness.  The rationale for this opinion was that his service treatment records do not document serious back injury during active duty from 1968 to 1970.  The examiner noted that he was treated for muscle spasm/strain, but the available documentation indicated  that these were minor/self-limited symptoms.  His separation exam was negative for symptoms of back pain or any diagnosis of a back condition, no documentation was provided of ongoing/chronic back problems in the subsequent years after he left active duty in 1970 and chronicity not established.  The examiner also noted two on-the-job back injuries which occurred in the course of the Veteran's civilian employment which resulted in workers' compensation.  The examiner opined that the medical evidence did not demonstrate a link between service and his current lumbar spine condition.

In his April 2010 notice of disagreement, the Veteran said his chronic back pain was noted in service.  He contended that his back was damaged in service, and that his two injuries after service aggravated his back condition.  He said left knee pain was noted in service, and he was treated for it in September 1970.  He asserted that he had a bad knee ever since then.  He said he did not recall having any boils on his left knee during service, but instead recalled having a sore, tender knee.  With regard to his right knee disability, he asserted that it was caused by favoring the right knee due to his left knee disability.

An April 2010 VA outpatient treatment record shows that a MRI scan of the lumbar spine reflects pseudoarthrosis between the transverse process of L5 and the sacral ala on both sides, and mild lumbosacral degenerative disease without canal or foraminal stenosis.  In January 2012, the Veteran reported that he had chronic low back pain and knee pain for years.  The diagnosis was chronic low back pain.

Private chiropractic treatment records dated from 2010 to 2012 reflect treatment for complaints of low back pain.

In a May 2012 substantive appeal, the Veteran said he did not have an exit physical examination at the time of his separation from service.  He said that "chronic back pain for 3 years" was noted in service, and he had been suffering with his back condition for many years, which had affected and aggravated his knees.  He also contended that his knee condition began in service.

At his February 2016 Board hearing, the Veteran reiterated many of his assertions.  He denied having any back problems prior to service.  He stated that during service, he fell about ten feet from a truck, injuring his back and knees.  He said he "...came down kind of not exactly on all fours, but kind of at an angle. You know, coming down, hitting my knees. My back took some, quite a bit of impact along with my shoulders...."  He did not recall receiving any medical treatment after this.  He said a sergeant approached him and asked him how he was doing, and told him to stay down.  He said that although he was in pain, he told him he was going to be okay.  He said he was sore again the next day, and he took over-the-counter pain medication.  With regard to his knees, he said that at first he thought he broke his kneecaps, but the pain eased off, and he was never treated for his knees in service.  See hearing transcript, page 25.  He then stated that he was treated for knee pain and was told he had boils on his knee.  

He testified that he had been treated by private doctors for his back and knee conditions since about three months after service.  He stated that the records were unavailable.  He said two or three doctors told him it was very likely that his fall could have something to do with his current problems.  He reported receiving chiropractic treatment for his back condition.  He testified that after service, he fell off a truck and landed on his back on really hard ground, which knocked the wind out of him.  He said he was out of work for some time after this, and received medical treatment.  In another incident, he was injured while moving a 550-pound drum off a pallet, and was taken out by it.  He reported receiving treatment after that incident as well.  He testified that both knees had been bothering him ever since service.  

In February 2016, the Veteran submitted a back Disability Benefits Questionnaire (DBQ) completed by his private physician, R.K.L, MD, dated in January 2016.  Dr. L. diagnosed thoracic and lumbar degenerative joint disease.  He noted that the Veteran reported a history of falling from a trailer in 1968 with injury to spine, shoulder, and knees.  He did not provide a medical opinion as to the etiology of the current back disabilities.

In February 2016, the Veteran submitted a knee and lower leg DBQ completed by his private physician, Dr. L., dated in January 2016.  Dr. L. diagnosed bilateral knee degenerative joint disease and patellar maltracking.  He noted that the Veteran reported a history of falling from a trailer in 1968 with spinal injury and a sprain injury of both knees.  He did not provide a medical opinion as to the etiology of the current knee disabilities.

Based on all of the above evidence, the Board concludes that entitlement to service connection for disabilities of the low back, left knee, and right knee are not warranted.  While it is conceded that the Veteran did incur a low back strain in service, the preponderance of the evidence supports a finding that this in-service injury did not cause the Veteran's current back disability.  Moreover, the service treatment records are entirely negative for a left or right knee injuries, symptoms, or disability, other than boils of the left knee (a skin condition).

The Board notes that in December 1968, within his first year of service, the Veteran reported that he had a three-year history of back pain.  In other words, he reported that he had back pain prior to service.  However, as a back disability was not noted during his entrance examination, the presumption of soundness is not rebutted as to this disability.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

Ultimately, the Board must consider all the evidence relevant to the claims, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  See Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261  (2003).

Throughout this appeal, the Veteran has consistently asserted that his back and left knee disabilities are related to service, and more recently asserted that his right knee disability is related to service.  He is certainly competent to say he began having back and knee pain while in service, since this is within the realm of lay experience.  38 C.F.R. § 3.159(a)(2). See also Jandreau, supra; Davidson, supra; Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995)).  However, the Board must determine if these statements are also credible.

Here, after reviewing all the relevant lay and medical evidence, the Board finds that the weight of this evidence (the most probative of it) indicates the Veteran has not experienced continuous low back, left knee, or right knee symptoms since service.

There is no evidence, other than the Veteran's recent statements, of complaints or treatment for a left or right knee injury or disability during service (other than skin boils).   Moreover, aside from the service treatment records showing treatment for muscle spasm/strain of the low back in 1968, and soreness after lifting in July 1970, there is no evidence of a spinal disc or spinal injury in service, and no medical or other contemporaneous evidence of any injuries incurred in a fall from a truck.  Both his spine and lower extremities were clinically normal on separation medical examination in October 1970.  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The post-service medical evidence also does not reflect any complaints or treatment related to the back or knees for approximately 20 years following the conclusion of his service, although private medical records dated in 2005 show that he reported having back pain for 15 years (i.e., since about 1990).  And while it is true he need not have received continuous treatment for his back and knee disabilities during those many intervening years after the conclusion of his service up to the present, only persistent or recurrent symptoms, the absence of any intervening complaints or findings related to this disability for so long after service is a factor weighing against continuity of symptomatology.  38 C.F.R. § 3.303(b).  See also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran had failed to account for lengthy time period between service and initial symptoms of disability).  The lengthy period of time between the Veteran's service and any evidence of a back or knee disability strongly suggests the Veteran's disabilities began years after service. 

Moreover, the Veteran never filed a claim for service connection for these disabilities until 2009, and did not claim that his back and left knee symptoms began in service until filing his original VA disability compensation claim in 2009.  See Pond v. West, 12 Vet. App. 341 (1999).  In an October 1970 report of medical history completed prior to separation from service, he specifically denied arthritis, rheumatism, bone, joint or other deformity, back trouble of any kind, and denied a "trick" or locked knee.

He initially contended that his right knee disability was caused by favoring his left knee for an extended period, but more recently contended that he injured his right knee in the same fall from a truck in which he contends that he injured his back and left knee.  He currently asserts that he injured his back and knees in a fall from a truck in service.  The probative evidence of record, including his own statements, demonstrate that he injured his back and knee in a fall from a truck in January 2006, an intercurrent post-service injury.  Other evidence, including his own statements to physicians and during sworn testimony, indicate that he had two work-related post-service back injuries for which he received workers' compensation.

These facts weigh heavily against the credibility of his statements regarding in-service back and knee injuries in a single in-service fall from a truck, particularly in the absence of any complaints, treatment or diagnosis of a left or right knee injury in service.  The Board finds that his statements in this regard are not supported by the record.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of back and knee symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence). 

Moreover, the VA examiner has disassociated any current back and left knee disability from service, after clinical examination and a review of his claims file. The VA examination report is of high probative value because the examiner is qualified to comment on the etiology of these claimed disabilities, examined the Veteran, reviewed his medical records, including the service treatment records, and considered the Veteran's reported history of injury in service and continuous symptoms after service.  The VA examiner had the benefit of reviewing the Veteran's claims file and, thus, not only considered what is said to have occurred during service but also during the many decades since. The February 2010 opinion is well-reasoned and consistent with the other evidence of record.  Prejean v. West, 13 Vet. App. 444   (2000).  The VA examiner sufficiently discussed the underlying medical rationale of the opinion, which, rather than mere review of the claims file, is more so where the probative value of the opinion is derived.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Green v. Derwinski, 1 Vet. App. 121 (1991).

The only evidence of record supporting the notion that the Veteran's current back and knee disabilities are related to service come from the Veteran personally by way of statements he has filed in support of his claim, and reported history he has provided to treating medical providers.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (The mere transcription of medical history does not transform the information into competent evidence merely because the transcriber happens to be a medical professional.); see also Swann v. Brown, 5 Vet. App. 229, 233 (1993) (medical opinion premised on unsubstantiated account is of no probative value and does not serve to verify the occurrences described).  It does not appear that Dr. L. reviewed any of the Veteran's service treatment records.

Additionally, while the Veteran may sincerely believe that his current back disability and bilateral knee disabilities are related to service, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  Although lay persons are competent to provide opinions on some medical issues, the specific issues in this case (whether the Veteran's back and knee degenerative joint disease is related to active duty) fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As a result, the Veteran's assertions cannot constitute competent medical evidence in support of this claim.

The Board gives greater weight to the medical opinion of the February 2010 VA examiner, who concluded that it is less likely than not that the Veteran's back and left knee disabilities are related to service. 

In sum, the weight of the competent and credible evidence does not link the current back disability, left knee disability, or right knee disability to service, and there is no evidence of arthritis of the low back or knees manifested to a compensable degree within the first post-service year. 

The Board therefore finds that the most probative evidence is against the claims. And since, for the reasons and bases discussed, the preponderance of the evidence is against the claims, there is no reasonable doubt to resolve in the Veteran's favor, and his claims for service connection for a back disability and a bilateral knee disability must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).











							(Continued on the next page)

ORDER

Service connection for bilateral hearing loss is granted.

Service connection for a lumbar spine disability is denied.

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.




______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


